Dismissed and Memorandum Opinion filed July 28, 2005








Dismissed and Memorandum Opinion filed July 28, 2005.
 
In The
 
Fourteenth
Court of Appeals
____________
 
NO. 14-05-00469-CV
____________
 
EVROY
PALMER, Appellant
 
V.
 
DEUTSCHE
BANK TRUST COMPANY, ET AL., Appellees
 

 
On Appeal from
the County Civil Court at Law No. 3
Harris
County, Texas
Trial Court
Cause No. 834,089
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a
judgment signed March 30, 2005.  The
trial court granted appellant=s
motion for new trial and signed a new judgment on May 13, 2005.  Appellant filed a notice of appeal from the
new judgment, which was assigned to this court under a new appellate case
number 14-05-00582-CV.  Therefore, the
first appeal has been rendered moot. 
Accordingly, this appeal is
ordered dismissed.  Appellant=s appeal from the new judgment under
our appellate case number 14-05-00582-CV remains pending.
 
PER CURIAM
Judgment rendered and Memorandum Opinion filed
July 28, 2005.
Panel consists of Chief Justice Hedges and
Justices Fowler and Frost.